DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23AUG2022 has been entered.
Response to Arguments
The Amendment filed 22SEPT2022 has been entered. No new matter has been entered. Applicant's arguments filed 23AUG2022 have been fully considered.
Regarding the housing, the unlabeled element in BROYER Fig. 1 looks like a housing by covering the magnets despite not being accompanied by an explanation in the text. Other elements are also depicted in Fig. 1 (which are only partially described; C5/L56-64) including the base wall and upstanding projecting members, which also appear to be a “housing” or support #12. A housing is still a housing, whether it’s being moved or not. See the updated rejection below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-8,11,37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BROYER (US 7226537) evidenced by Integrated Magnetics “Halbach Arrays”.
Regarding claim 7, BROYER teaches a method for the wet separation of magnetic microparticles (title, Figs) comprising:
a) providing a container (Fig. 1 #4) comprising a plurality of targets (“biological entities of interest”; C1/L55);
b) adding a plurality of magnetically susceptible particles (C1/L9) to the container such that at least some of the targets become linked to the magnetically susceptible particles (C1/L37-41); and
c) positioning the container within a container receiving area (Annotated Fig. 1) adjacent to a first array surface, the first array surface defined by a first two-dimensional magnet array having a plurality of magnets arranged adjacent to each other in rows and columns (Figs. 1,5 #6; a 2x4 array in this embodiment), 
the first two-dimensional magnet array arranged within a housing (Annotated Fig. 1), the housing including a wall at least partially surrounding the container receiving area, the wall being shaped to accommodate the container within the container receiving area adjacent to the first array surface, and the housing including at least one projecting member capable of retaining the container within the container receiving area;
d) respective magnetic fields of magnets of said plurality of magnets in a first row of the array are rotated ninety degrees relative to a preceding magnet to define a first order Halbach array (Fig. 5; C2/L56-58; C8/L21-23),
e) proceeding in a column direction of the two-dimensional magnet array, respective magnetic fields of magnets of said plurality of magnets in each of a second and succeeding rows of the array are oriented in the same direction along the array surface relative to respective magnetic fields of magnets of said plurality of magnets in any immediately preceding row (see Fig. 3, which is illustrative of the 2x4 orientation of magnets; C3/L16-31), such that the plurality of magnets apply magnetic fields to the container to separate at least some of the plurality of magnetically linked targets from unlinked targets across the container (C2/L30-34), and,
f) the plurality of magnets are arranged (i.e. in a stacked linear halbach array) such that the respective magnetic fields of magnets of said plurality of magnets collectively define a substantially uniform magnetic field across the array surface (which is the result of a linear halbach array evidence by Integrated Magnetics) whereby the plurality of magnets apply the substantially uniform magnetic field to the container to separate consistently at least some of the plurality of magnetically linked targets from unlinked targets at different positions of the first array surface (the result of a linear halbach array evidence by Integrated Magnetics; see “Linear (Planar) Halbach Array” producing a uniform magnetic field).
BROYER’s halbach array has the same structure and function. This includes the property of a uniform magnetic field. Since the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (See MPEP 2112.01).
Annotated Fig. 1

    PNG
    media_image1.png
    660
    645
    media_image1.png
    Greyscale

Regarding claim 8, BROYER teaches the container comprises providing e.g. a tube (see Fig. 2 #1).
Regarding claim 11, BROYER teaches the plurality of magnets comprises arranging a plurality of permanent magnets (Fig. 5; see also C1/L17-19).
Regarding claim 37, BROYER teaches the first two-dimensional magnet array is maintained in a fixed position while positioning the container within the container receiving area (Fig. 1; “the solid phase enriched with microparticles is captured in the chamber e.g. statically and a liquid phase is extracted”; C2/L19-22; and aided by “retention means” C5/L58).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 31 is rejected under 35 U.S.C. 103 as being unpatentable over BROYER (US 7226537) in view of SIDDIQI (US 20030127396).
Regarding claim 31, BROYER teaches a method for the wet separation of magnetic microparticles (title, Figs) including a method for magnetically separating a plurality of targets from a suspension in a container unit (abstract; “biological entities of interest”; C1/L55; Fig. 1 #4), the method comprises:
a) linking the plurality of targets with magnetic particles to provide a plurality of magnetically linked particles in the suspension (C1/L37-41);
b) positioning the container unit within a container receiving area (Annotated Fig. 1),
the container receiving area positioned in proximity to a first two-dimensional magnet array (Figs. 1,3 #6), the first two-dimensional magnet array defining a first array surface comprising a first plurality of magnetic elements arranged to define a plurality of first one-dimensional Halbach arrays adjacent to one another that each extend in a first array first dimension (Figs. 1,5 #6; a 2x4 array in this embodiment, where the halbach array extends in the “X” direction illustrated in Fig. 3),
wherein the magnetic elements of each first one-dimensional Halbach array are rotated ninety degrees relative to a preceding magnetic element within each first one-dimensional Halbach array (Fig. 5; C2/L56-58; C8/L21-23), and wherein the magnetic fields defined by the plurality of first one-dimensional Halbach arrays are parallel (see Fig. 3, which is illustrative of the 2x4 orientation of magnets; C3/L16-31); and
c) removing a portion of the suspension from the container unit while the container unit is positioned within the container receiving area (C7/L54-58).
BROYER does not teach a second two-dimensional magnet array. However, SIDDIQI teaches a method for processing magnetic particles (title, Figs.) including a method for magnetically separating a plurality of targets from a suspension (abstract; par. [0051] on P5) in a container unit (e.g. Fig. 7 #74, the method comprises:
a) linking the plurality of targets with magnetic particles to provide a plurality of magnetically linked particles in the suspension (abstract);
b) positioning the container unit within a container receiving area (as shown in Fig. 7; the area between magnetic assemblies 71A,B), the container receiving area positioned in proximity to a first magnet (Fig. 7 #72A) and a second magnet (Fig. 7 #72B),
wherein the first magnet and the second magnet are positioned in an at least partially facing arrangement with the first magnet facing the second magnet (par. [0052,0058]); and
c) removing a portion of the suspension from the container unit while the container unit is positioned within the container receiving area (abstract).
SIDDIQI teaches the two magnets on opposite sides of the container may be used to effect mixing, which improves the affinity reaction between the magnetic particles and the targets while minimizing possible damage to the targets (par. [0051,0055,0058,0060-0061]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the method of BROYER with a second magnetic array as taught by SIDDIQI in order to effect mixing, which improves the affinity reaction between the magnetic particles and the targets while minimizing possible damage to the targets. The references are combinable, because they are in the same technological environment of magnetic separations. See MPEP 2141 III (A) and (G).
Claims 8-9,36 are rejected under 35 U.S.C. 103 as being unpatentable over BROYER (US 7226537) in view of YU (US 5779907).
Regarding claims 8-9,36, BROYER does not teach a microplate. However, YU teaches a magnetic microplate separator (title, Figs.). Such known multi-sample microplates (e.g. Fig. 1 disclosing a 96-well plate; C2/L26-27) are standard practice for efficiently providing consistent experimental results of large samples (C1/L25-45).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the method of BROYER to accommodate a multi-well microplate as taught by YU in order to efficiently provide consistent experimental results of large samples. The references are combinable, because they are in the same technological environment of magnetic separations. See MPEP 2141 III (A) and (G).
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/           Examiner, Art Unit 1777